DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on March 31, 2022.  In virtue of this amendment, claims 1-9 are now pending in the instant application.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  
Claim 1, in line 15, --and-- should be inserted after “the second ground conductor;”
Appropriate correction is required.
Claims 2-8 are also objected as being dependent upon objected claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claim 9 is allowed.
Claims 1-8 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
a dielectric layer having one surface bonded to the second plane of the dielectric substrate and the second ground conductor; and a feeding substrate having one surface bonded to another surface of the dielectric layer and a third ground conductor provided between the another surface of the dielectric layer and the one surface of the feeding substrate at a position opposing the second ground conductor, the feeding substrate electromagnetically coupling radio waves to the plurality of radiation conductors through the dielectric layer and the dielectric substrate, wherein the feeding substrate is not grounded to the second ground conductor”, in combination with the remaining claimed limitations as claimed in independent claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 28, 2022